Citation Nr: 1017683	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss, for the period from October 25, 
2004, to December 14, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, for the period from December 15, 2006 
to May 31, 2009.

3.  Whether the reduction of the Veteran's disability rating 
for bilateral hearing loss, from 10 percent to zero percent, 
effective June 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1966, with subsequent service in the Air National Guard of 
Idaho.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted service connection for 
hearing loss and awarded a 10 percent disability rating, 
effective October 25, 2004.  In his Notice of Disagreement, 
the Veteran contended that he was entitled to a higher 
rating.  

In June 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

When this case was previously before the Board in September 
2008, it was remanded for a VA examination to determine the 
Veteran's current hearing loss.  As a result of that 
examination, a November 2008 rating decision proposed 
reducing his evaluation to noncompensable.  A March 2009 
rating decision implemented the reduction.  

In September 2009, the Board remanded this matter for further 
development, to include obtaining private medical evidence, 
if the Veteran provided his authorization.

Where, as is the case here, an award of service connection 
for a disability has been granted and the assignment of an 
initial rating for that disability is disputed, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  In other words, the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In view of the evidence outlined in the remand 
below, consideration of a staged rating is reflected in the 
characterization of the claims as shown on the title page.

The issues of entitlement to a rating in excess of 10 percent 
for bilateral hearing loss, for the period from December 15, 
2006 to May 31, 2009, and whether the reduction of the 
Veteran's disability rating for bilateral hearing loss, from 
10 percent to zero percent, effective June 1, 2009, was 
proper, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

FINDING OF FACT

From the grant of service connection on October 25, 2004, 
until December 14, 2006, the result of a VA audiometric test 
shows the Veteran had level V hearing in his left ear and 
level IV hearing in his right ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss, for the period from October 25, 
2004 to December 14, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in November 2004.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his original service connection 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

Thereafter, the Veteran was granted service connection for 
bilateral hearing loss and assigned an initial disability 
rating and effective date.  As his claim was more than 
substantiated in that it was proven, the purpose that the 
notice is intended to serve has been fulfilled and no 
additional notice is required.  Dingess, 19 Vet. App. at 490-
91.  Further, any defect in the notice that was provided is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board, therefore, finds that VA's duty to notify has been 
satisfied.

The duty to assist also has been fulfilled.  Private and VA 
medical records relevant to this matter have been requested 
or obtained, with the exception of additional private medical 
records from Pollard Professional Hearing Services.  As a 
result of the Board's September 2009 remand, the RO/AMC 
provided the Veteran an opportunity to authorize the release 
of these records, but he declined to do so and instead 
reported that he had no other information or evidence to 
provide VA.  In addition, the Veteran has been provided with 
a VA examination in March 2005.  The Veteran has also 
submitted a private audiogram in support of his claim dated 
in February 2005.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that where audiogram in support of claim was 
submitted by claimant but without interpretation as to 
relevant regulatory provisions, Board must obtain such 
medical interpretation).  However, remanding the private 
audiogram is unnecessary as the more recent, accurate VA 
study of his hearing loss is of record.  The Board finds that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with the claim being decided would not cause any prejudice to 
the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  As noted 
in the Introduction above and the remand below, the Board is 
requesting the complete results of a December 15, 2006 VA 
hearing evaluation, which could lead to a staged rating for 
bilateral hearing loss in this case.  Id. 

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

Hearing Loss From October 25, 2004 to December 14, 2006

The Veteran seeks a higher rating for his service-connected 
bilateral hearing loss on the basis that the 10 percent 
rating assigned does not adequately reflect the severity 
thereof.  Historically, the Veteran was granted service 
connection for bilateral hearing loss in a May 2005 rating 
decision and awarded a 10 percent disability rating, 
effective October 25, 2004.  In his August 2005 Notice of 
Disagreement, the Veteran contended that his hearing loss was 
worse than the assigned rating.  

The Veteran's service-connected bilateral hearing loss 
currently is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100 (2009).  Pursuant to these regulations, 
hearing acuity is measured by the results of speech 
discrimination tests and pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second 
(Hertz).  38 C.F.R. § 4.85(a).  Examinations are conducted 
without the use of hearing aids.  Id.  The rating schedule 
establishes eleven auditory acuity levels to evaluate the 
degree of disability for service-connected hearing loss based 
on the examination results, ranging from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability 
percentage ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the auditory 
acuity level assigned to each ear.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional 
patterns of hearing impairment.  The first exceptional 
pattern exists when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this 
circumstance, the rating specialist must determine the 
auditory acuity level for each ear from either Table VI or 
Table VIa, whichever results in the higher level.  Id.  The 
second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here 
also, the auditory acuity level for each ear will be selected 
from either Table VI or Table VIa, whichever results in the 
higher level.  Id.  However, in this instance that level then 
will be elevated to the next higher level.  Id.

There are no VA treatment records in the claims file for the 
period from October 25, 2004, to December 14, 2006.  

Numerous lay statements submitted to the claims file are from 
witnesses attesting that the Veteran's hearing has grown 
worse over the years.

A private audiogram from Pollard Professional Hearing 
Services in February 2005 is found in the claims file.  The 
Veteran's relevant private audiological examination may not 
be used to rate his auditory impairment.  First, there is no 
indication that the speech discrimination test performed as 
part of the examination was in compliance with 38 C.F.R. 
§ 4.85(a), which requires the use of the Maryland CNC.  
Second, the Veteran's pure tone threshold levels were 
reported graphically rather than numerically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 
Vet. App. 471 (1995).  In addition, as noted above, in its 
September 2009 remand the Board provided the Veteran an 
opportunity to authorize the RO/AMC to obtain all of the 
records from Pollard, but he declined to do so.  Therefore, 
the partial results from this private hearing examination are 
not available for rating the Veteran's bilateral hearing 
loss. 

The Veteran underwent a VA audiological examination in March 
2005.  The Veteran complained of present difficulty in 
conversing with females and when watching televisions.  
Audiogram findings from the March 2005 VA examination, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
80
80
61
LEFT
15
70
80
80
61

Pure tone threshold levels averaged 61 decibels for each ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the left ear and 80 percent in the right ear.  The 
pure tone threshold results for the left ear represent an 
exceptional pattern of hearing loss in the left ear.  See 38 
C.F.R. § 4.86(b).  Therefore, the left ear must be evaluated 
under Table VI or VIa, whichever results in the higher 
auditory acuity level. 

Under Table VI, the examination results for the left ear 
correspond to level II hearing loss under Table VI and to 
level IV under Table VIa, but to level V when raised to the 
next higher level pursuant to the provisions of 38 C.F.R. 
§ 4.86(b).  For the right ear, the examination results 
correspond to level IV under Table VI.  Accordingly, the 
intersection point of level V for the left ear and level IV 
for the right ear under Table VII shows that the Veteran's 
hearing loss warranted a 10 percent disability rating.  This 
hearing impairment measurement is not higher than that 
currently assigned for the period between the effective date 
of service connection, October 25, 2004, and December 14, 
2006.  

A July 2005 signed statement from W.M.McD., D.O., noted that 
the Veteran was now unable to reliably take telephone 
messages or to understand verbal commands taken in person, if 
he was not directly looking at the person speaking.

In light of the level V left ear hearing loss and level IV 
right ear hearing loss demonstrated upon VA audiological 
examination in March 2005, a rating in excess of 10 percent 
is not warranted.  There is no other evidence found within 
the claims file that would support a rating higher than 10 
percent since October 25, 2004.  Therefore, based on the 
above evidence of record, the Board finds that an initial 
rating in excess of 10 percent for the period from October 
25, 2004 to December 14, 2006, is not warranted.

The Board acknowledges the Veteran's assertions that his 
hearing impairment is significant and that he should receive 
a higher rating.  However, the Board is constrained by the 
applicable regulations, which require evaluation by strict 
mechanical application of the tables that make up the rating 
criteria for hearing impairment.  

The Veteran is competent to report his symptoms.  To the 
extent that the Veteran has asserted that he warrants a 
higher rating for bilateral hearing loss, the Board finds 
that the preponderance of the evidence for the period from 
the grant of service connection to December 14, 2006, does 
not support his contentions.  The Board is responsible for 
weighing all of the evidence and finds that the preponderance 
of the evidence is against a rating in excess of 10 percent 
for bilateral hearing loss, for the period from October 25, 
2004 to December 14, 2006.  There is no reasonable doubt to 
be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss, for the period from October 24, 2004 
to December 14, 2006, is denied.


REMAND

Unfortunately, a further remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

As noted in the Introduction, when service connection is 
granted and an initial disability rating is disputed, 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Fenderson, 12 Vet. App. at 
125-26.  In this appeal, concerning the claim for a higher 
rating for bilateral hearing loss for the period from 
December 15, 2006, to May 31, 2009, the Board notes that the 
file contains VA medical records dated from December 2006 to 
July 2008.  An entry dated on December 15, 2006 indicates 
that the Veteran underwent a VA audiological assessment on 
that date.  This entry includes references to a hearing test 
administered during that consultation, but suggests that the 
numeric results of pure tone audiometry testing (not 
currently of record) can be found in a computer program.  The 
results of controlled speech discrimination testing (Maryland 
CNC) are given (76 percent for the left ear and 56 percent 
for the right ear) which differ dramatically from the 
controlled speech scores in the March 2005 VA examination 
only 21 months earlier (94 percent in the left ear and 80 
percent in the right ear).  As such, the Board believes that, 
before deciding the Veteran's remaining claims on appeal, the 
complete findings, specifically, the pure tone thresholds, 
related to the Veteran's December 2006 audiology consultation 
at the Augusta, Georgia VA Medical Center (VAMC) must be 
obtained, as well as any VA medical records dated from July 
2008 forward.

Concerning the claim for whether the reduction of the 
Veteran's disability rating for bilateral hearing loss, from 
10 percent to zero percent, effective June 1, 2009, was 
proper, the Board is of the opinion that another VA 
examination is necessary to aid in deciding the claim.  
Subsequent to the November 2008 VA audiological examination, 
the Veteran's representative noted in April 2009 and June 
2009 statements that the Veteran's hearing had worsened.  
Moreover, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report of 
the evaluation.  These factors were not discussed in 
conjunction with the evaluation conducted in November 2008.  

The Board's review of these examinations also discloses that 
in the March 2005 testing discussed above, the Veteran was 
entitled to the rating criteria for an exceptional pattern of 
hearing impairment under the provisions of 38 C.F.R. 
§ 4.86(b) because the puretone threshold for the left ear was 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  In the November 2008 VA examination, however, 
the Veteran's left ear measured 25 decibels at 1000 Hertz and 
65 decibels at 2000 Hertz.  Therefore, the Veteran narrowly 
missed being able to utilize the exceptional hearing pattern 
criteria in establishing the disability rating for his 
service-connected hearing loss.  The results of the November 
2008 examination establish the zero percent rating and are 
the basis of the proposed reduction in the Veteran's 
disability rating.

In view of the circumstances of this case, the Board feels 
that an updated VA audiological examination is required in 
order to make an informed decision regarding the Veteran's 
current level of functional impairment and to evaluate 
adequately his current level of disability.  VA's duty to 
assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Because the current level of the 
Veteran's disability is unclear, the Board believes that 
another examination is necessary.  As such, upon re-
examination, a VA examiner also should be requested to 
comment on the functional effects the Veteran experiences as 
a result of his bilateral hearing loss, including for example 
in conjunction with his day-to-day activities and his self-
employment.

During his June 2008 Board hearing, the Veteran testified to 
a significant loss of income over the past 10 or 12 years due 
to his difficulty hearing.  The Veteran is a self-employed 
refrigeration technician.  The Board notes that the record 
contains numerous lay statements from associates of the 
Veteran who describe the effects of his hearing loss on his 
daily activities, his work, and his personal relationships.  
On remand, the RO/AMC should determine whether the record 
raises the matter of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request copies of the 
Veteran's December 2006 audiological test 
results from the Augusta, Georgia VAMC, to 
include interpreted and uninterpreted pure 
tone audiometry graphs/charts and the 
results of controlled speech 
discrimination testing (Maryland CNC) that 
were undertaken during an audiology 
consultation.  The RO/AMC also shall 
request copies of any outstanding VA 
medical records from the Augusta VAMC, for 
the period from July 2008 to the present.  
If attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, this should 
be documented in the claims file, and the 
Veteran should be notified accordingly.

2.  After the requested medical records 
have been associated with the claims file, 
the RO/AMC shall schedule the Veteran for 
a VA audiological examination to ascertain 
the present severity of his service-
connected hearing loss.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The 
examination must include audiometric 
testing and speech recognition testing 
using the Maryland CNC Test.  This VA 
examination must also include a statement 
as to the effect of his hearing loss on 
the Veteran's occupational functioning and 
daily activities.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 
(2007).  

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  The 
claims file and a copy of this Remand must 
be made available to the examiner for 
review of the case, and a notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

3.  After review of any evidence submitted 
by the Veteran, the RO/AMC should consider 
submission of the higher rating claim to 
the Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for extra-schedular consideration, 
if appropriate.  The RO/AMC shall follow 
any applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act (VCAA) as 
to its notice and development.

4.  When the development requested has 
been completed, the two remaining issues 
on appeal should again be reviewed by the 
RO/AMC on the basis of the additional 
evidence.  If the benefits sought are not 
granted the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


